
	

113 S2281 IS: Net Price Calculator Improvement Act
U.S. Senate
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2281
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2014
			Mr. Franken (for himself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to make technical improvements to the Net Price
			 Calculator system so that prospective students may have a more accurate
			 understanding of the true cost of college.
	
	
		
			1.
			Short title
			This Act may be cited as the Net Price Calculator Improvement Act.
		
			2.
			Minimum Standards for Net Price Calculators
			Section 132(h) of the Higher Education Act of 1965 (20 U.S.C. 1015a(h)) is amended—
			
				(1)
				by redesignating paragraph (4) as paragraph (6);
			
				(2)
				in paragraph (2), by inserting before the period , and, not later than 1 year after the date of enactment of the Net Price Calculator Improvement
			 Act, shall meet the requirements of paragraph (4)(B);
			
				(3)
				in paragraph (3), by inserting after the first sentence the following: Not later than 1 year after the date of enactment of the Net Price Calculator Improvement Act, such
			 calculator shall meet the requirements of paragraph (4).; and
			
				(4)
				by inserting after paragraph (3) the following:
				
					
						(4)
						Minimum requirements for net price calculators
						Not later than 1 year after the date of enactment of the Net Price Calculator Improvement Act, a
			 net price calculator for an institution of higher education shall, at a
			 minimum, meet the following requirements:
						
							(A)
							The link for the calculator—
							
								(i)
								is clearly labeled as a net price calculator and prominently, clearly, and conspicuously (in such size and contrast (such as shade) that it is
			 readily noticeable and readable) posted in locations on the institution’s
			 website where information on costs and aid is provided (such as financial
			 aid, prospective students, or tuition and fees web pages);
							
								(ii)
								matches in size and font to the other prominent links on the primary menu; and
							
								(iii)
								may also be included on the institution’s compliance web page, which contains information relating
			 to compliance with Federal, State, and local laws.
							
							(B)
							The results screen for the calculator specifies the following information:(i)The individual net price (as calculated under paragraph (2)) for the individual student, which is
			 the most visually
			 prominent figure on the results screen.
								(ii)
								Cost of attendance, including—
								
									(I)
									tuition and fees;
								
									(II)
									average annual cost of room and board for the institution for a first-time, full-time undergraduate
			 student enrolled in the institution;
								
									(III)
									average annual cost of books and supplies for a first-time, full-time undergraduate student
			 enrolled in the institution; and
								
									(IV)
									estimated cost of other expenses (including personal expenses and transportation) for a first-time,
			 full-time undergraduate student enrolled in the institution.
								(iii)
								Estimated total need-based grant aid and merit-based grant aid, from Federal, State, and
			 institutional sources, that may be available to the individual student,
			 showing the subtotal for each category and the total of all sources of
			 grant aid.
								(iv)
								Percentage of the first-time, full-time undergraduate students enrolled in the institution that
			 received any type of grant aid described in clause (iii).
							
								(v)
								The disclaimer described in paragraph (6).
							
								(vi)
								In the case of a calculator that—
								
									(I)
									includes questions to estimate a student’s (or prospective student’s) eligibility for veterans’
			 education benefits (as defined in section 480) or educational benefits for
			 active duty service members, such benefits are displayed on the results
			 screen in a manner that clearly distinguishes them from the grant aid
			 described in clause (iii); or
								
									(II)
									does not include questions to estimate eligibility for the benefits described in subclause (I), the
			 results screen indicates that certain students (or prospective students)
			 may qualify for such benefits and includes a link to information about
			 such benefits.
								
							(C)
							The institution populates the calculator with data from
						not earlier than 2 academic years prior to
			 the most recent academic year.
						
						(5)
						Prohibition on use of data collected by the net price calculator
						A net price calculator for an institution of higher education shall—
						
							(A)
							clearly indicate which questions are required to be completed for an estimate of the net price from
			 the calculator;
						
							(B)
							in the case of a calculator that requests contact information from users, clearly mark such
			 requests as optional;
						
							(C)
							prohibit any personally identifiable information provided by users from being sold or made
			 available to third parties; and(D)clearly state Any information that you provide on this site is confidential. The Net Price Calculator does not
			 store your responses or require personal identifying information of any
			 kind...
			
			3.
			Universal Net Price Calculator
			Section 132(h) of the Higher Education Act of 1965 (20 U.S.C. 1015a(h)), as amended by section 2,
			 is further amended by
			 adding at the end the following:
			
				
					(7)
					Universal net price calculator
					(A)In generalThe Secretary may develop a universal net price calculator that—
						
							(i)
							enables users to answer one set of questions and receive net prices for any institution that is
			 required to have a net price calculator under this subsection;
						
							(ii)
							provides the information required under subparagraphs (B) and (C) of paragraph (4) for each
			 institution for which a net price is being sought;(iii)is developed in consultation with the heads of relevant Federal agencies; and
						
							(iv)
							before being finalized and publicly
			 released, is tested in accordance with subparagraph (B).(B)Consumer testing(i)In generalIf the Secretary develops a universal net price calculator under subparagraph (A), the Secretary,
			 in consultation with the heads of relevant Federal agencies, shall
			 establish a
			 process to submit the universal net price calculator developed under this
			 paragraph for consumer testing among representatives of students
			 (including low-income students, first generation college students, adult
			 students, and prospective students), students' families (including
			 low-income families, families with first generation college students, and
			 families with prospective students), institutions of higher education,
			 secondary school and postsecondary counselors, and nonprofit consumer
			 groups.(ii)Length of consumer testingThe Secretary shall ensure that the consumer testing lasts no longer than 6 months after the
			 process for consumer testing is developed under clause (i).(iii)Use of resultsThe results of consumer testing under clause (i) shall be used in the final development of the
			 universal net price calculator.(iv)Reporting requirementNot later than 3 months after the date the consumer testing under clause (i) concludes, the
			 Secretary shall submit to Congress the final universal net price
			 calculator and a report detailing the results of such testing, including
			 whether the Secretary added any additional items to the calculator as a
			 result of such testing.(v)Authority to modifyThe Secretary may modify the definitions, terms, formatting, and design of the universal net price
			 calculator based on the results of consumer testing required under this
			 paragraph and before finalizing the calculator.(8)Report from SecretaryNot later than 1 year after the date of enactment of the Net Price Calculator Improvement Act, the Secretary shall submit a report to Congress on steps taken to raise awareness of net price
			 calculators among prospective students and families, particularly among
			 students in middle school and high school and students from low-income
			 families..
		
